Case 3:20-cv-00865-BAS-AHG Document 53-6 Filed 08/10/20 PageID.3336 Page 1 of 8




  1 Charles S. LiMandri (SBN: 110841)            Harmeet K. Dhillon (SBN:207873)
    Paul M. Jonna (SBN: 265389)                  Mark P. Meuser (SBN: 231335)
  2 Jeffrey M. Trissell (SBN: 292480)            Gregory R. Michael (SBN: 306814)
    LIMANDRI & JONNA LLP                         DHILLON LAW GROUP INC.
  3
    P.O. Box 9120                                177 Post Street, Suite 700
  4 Rancho Santa Fe, CA 92067                    San Francisco, CA 94108
    Telephone: (858) 759-9930                    Telephone: 415-433-1700
  5 Facsimile: (858) 759-9938                    Facsimile: 415-520-6593
  6 cslimandri@limandri.com                      harmeet@dhillonlaw.com
    pjonna@limandri.com                          mmeuser@dhillonlaw.com
  7 jtrissell@limandri.com                       gmichael@dhillonlaw.com
  8
    Thomas Brejcha, pro hac vice*                Attorneys for Plaintiffs
  9 Peter Breen, pro hac vice*
 10 THOMAS MORE SOCIETY
    309 W. Washington St., Ste. 1250
 11 Chicago, IL 60606
    Telephone: (312) 782-1680
 12
    tbrejcha@thomasmoresociety.org
 13 pbreen@thomasmoresociety.org
    *Application forthcoming
 14
  15 Attorneys for Plaintiffs
  16
  17                     UNITED STATES DISTRICT COURT

  18                  SOUTHERN DISTRICT OF CALIFORNIA

 19 SOUTH BAY UNITED PENTECOSTAL                   Case No. 3:20-cv-865-BAS
 20 CHURCH, a California non-profit
    corporation; and BISHOP ARTHUR                 Declaration of Sean G.
 21 HODGES III, an individual,                     Kaufmann in Support of
                                                   Plaintiffs’ Renewed Motion for a
 22               Plaintiffs,                      Temporary Restraining Order /
 23         v.                                     Preliminary Injunction
 24 GAVIN NEWSOM, in his official capacity         Judge: Hon. Cynthia Bashant
 25 as the Governor of California, et al.,
 26               Defendants.
 27
 28

                                DECLARATION OF SEAN G. KAUFMAN
Case 3:20-cv-00865-BAS-AHG Document 53-6 Filed 08/10/20 PageID.3337 Page 2 of 8




   1        I, Sean G. Kaufman, declare and state as follows:
  2         1.     I am a certified public health professional (CPH), behaviorist, health
   3 education and infectious disease specialist, with particular expertise in both
  4 behavioral-based training and infectious disease risk mitigation in clinical, laboratory
   5 and other public health settings. I make this declaration of personal, firsthand
  6 knowledge, and if called and sworn as a witness could and would testify competently
   7 thereto.
  8         2.     I received my Bachelor of Arts and Sciences in Psychology in 1996 from
  9 San Diego State University in San Diego, California. In 1999, I received my Master in
 10 Public Health in Health and Human Behavior, also from San Diego State University
  11 in San Diego California.
 12         3.     From 1997 to 1999, I was employed as a Project Manager and Health
  13 Education Specialist at San Diego State University in San Diego, California, serving
 14 in the Student Health Services Office of Health Promotion. In that role, I provided
  15 training programs, counseling and patient services for a variety of health issues.
  16        4.     From 1999 through 2006, I worked for the Centers for Disease Control
  17 and Prevention (“CDC”) in Atlanta, Georgia, serving during my tenure in CDC’s
 18 National Center for HIV, AIDS and Tuberculosis, CDC’s National Center for
  19 Infectious Diseases, CDC’s Office of Terrorism and Emergency Response and the
 20 Office of the Director of the CDC. While with the CDC, I assisted with the CDC’s
 21 response to HIV, the 9/11 and 2001 anthrax attacks, the West Nile Virus, SARS and
 22 monkeypox. I received a Distinguished Service Award from the United States
 23 Department of Health and Human Services in 2002 for outstanding contributions
 24 and public health activities in response to the 9/11 and subsequent anthrax attacks. I
 25 also received a Distinguished Service Award from the United States Department of
 26 Health and Human Services in 2003 for outstanding contributions and public health
 27 activities in response to the 2003 SARS outbreak.
 28
                                                 1
                                  DECLARATION OF SEAN G. KAUFMAN
Case 3:20-cv-00865-BAS-AHG Document 53-6 Filed 08/10/20 PageID.3338 Page 3 of 8




   1        5.    From 2004 through 2014, I served as Senior Associate and Director of
  2 the Science and Safety Training Program in the Rollins School of Public Health at
   3 Emory University in Atlanta, Georgia. During my association with Emory University,
  4 I developed and directed the Biosafety Laboratory 3 (“BSL3”) and BSL4 Science and
   5 Safety Training Program along with the ONSITE program, all of which programs
  6 trained individuals both domestically and internationally to work safely in and
   7 support high-containment laboratories equipped to handle the most infectious and
  8 dangerous biological agents in the world. While associated with Emory University, I
  9 trained and managed those who clinically treated the first two Ebola patients in the
 10 United States working at the Emory University Isolation Unit during the 2014 Ebola
  11 outbreak.
 12         6.    From 2011 through the present, I have served as the Founding Partner,
  13 President and Chief Executive Officer of Safer Behaviors (USA), where I serve as an
 14 expert consultant in behavioral-based training around infectious diseases in clinical
  15 and laboratory settings. In that role, I develop, manage, implement, and deliver a
  16 wide range of services for people working with and around infectious diseases,
  17 including those in laboratories, healthcare settings, and high-containment work
 18 environments, Applied Laboratory Emergency Response Training (ALERT)
  19 Programs for first responders, Personal Protective Equipment (“PPE”) Training
 20 Programs, Emergency Communication Leadership Programs, and Biological Risk
 21 Mitigation Training for those serving on the frontline of emerging infectious diseases.
 22         7.    Since 2014, I have provided Advanced Biological Risk Mitigation
 23 Training Programs with the American Society for Microbiology (ASM), National
 24 Institutes of Health (NIH), Fogarty International Center, CRDF Global throughout
 25 Pakistan, Egypt and Malaysia. I have consulted for the World Health Organization
 26 (WHO) and developed its Shipping of Infectious Substances Training and its
 27 Identification of Polio Samples for Eradication Efforts. In 2015, I received the John
 28 H. Richardson Special Recognition Award from the American Biological Safety
                                                2
                                  DECLARATION OF SEAN G. KAUFMAN
Case 3:20-cv-00865-BAS-AHG Document 53-6 Filed 08/10/20 PageID.3339 Page 4 of 8




   1 Association, recognizing outstanding contributions that have enhanced ABSA and
  2 the profession of biological safety.
   3        8.    My publications include the following: (a) Anthrax in New Jersey: A
  4 Health Education Experience in Bioterrorism Response and Preparedness, HEALTH
   5 PROMOT. PRACT. 6:430-36 (2005); (b) Biosafety Behavioral Based Training for High
  6 Biocontainment Laboratories: Bringing Theory into Practice for Biosafety Training,
   7 APPLIED BIOSAFETY J. 12:3 (2007); (c) Review of the Emory University Applied
  8 Laboratory Emergency Response Training (ALERT) Program, APPLIED BIOSAFETY J.
  9 14:1 (2009); (c) Surviving Biosafety: Coping with Occupational Stressors of Serving the
 10 Profession, APPLIED BIOSAFETY J. 17:4 (2012); (d) Chapter12: Strategies for
  11 Communicating with the General Public About High-Containment Laboratories, ANTH.
 12    OF BIOSAFETY XIII, AM. BIOLOGICAL SAFETY ASSOCIATION (2012); (e) Viral

  13 Hemorrhagic Fevers: Chapter 9 – BSL4 Workforce Preparedness in Hemorrhagic Fever
 14 Outbreaks, TAYLOR & FRANCIS (2013); (f) Bioerror and Safety Culture: The Leadership
  15 Commitment to the Preparedness, Protection and Promotion of Scientists, CULTURE: A
  16 PUBLICATION OF THE AMERICAN SOCIETY FOR MICROBIOLOGY (2014); (g) Biological
  17 Safety Principles and Practices: Chapter 28 – A One-Safe Approach. Continuous Safety
 18 Training Initiatives, ASM PRESS (2017); and (h) Prepare and Protect: Safer Behaviors in
  19 Laboratories and Clinical Containment Settings, ASM & WILEY PRESS (2020).
 20         9.    I am an International Federation of Biosafety Professionals Certified
 21 Professional in Biorisk Management, am certified as an MBTI Certified Provider by
 22 GS Consultants, hold a Certification in Public Health provided by the National Board
 23 of Public Health Examiners and have been accredited as a Certified Health Education
 24 Specialist by the National Commission for Health Education Credentialing.
 25         10.   In or about November 2019, while directing a Leadership Program in
 26 Biological Risk Mitigation in Islamabad, Pakistan, I first became aware of an outbreak
 27 of what was ultimately determined to be a novel coronavirus, SARS COV-2, in
 28 Wuhan, China, that the world has since come to commonly refer to as COVID-19.
                                                 3
                                  DECLARATION OF SEAN G. KAUFMAN
Case 3:20-cv-00865-BAS-AHG Document 53-6 Filed 08/10/20 PageID.3340 Page 5 of 8




   1        11.    Over the ensuing months, as part of my biosafety work and regular
  2 professional development, I have engaged in a thorough review of WHO and CDC
   3 data and the reams of international and domestic scientific data that have been
  4 published regarding COVID-19 in The Lancet, Dispatch, The New England Journal of
   5 Medicine, JAMA, Clinical Infectious Diseases and other publications, as well as the
  6 outcomes of prevailing international and domestic and international biosafety
   7 protocols associated with COVID-19. I have also facilitated multiple trainings,
  8 discussions, and assisted organizations with strategies minimizing risks to health and
  9 safety specific to COVID-19.
 10         12.    Through that process, I have become readily familiar with COVID-19’s
  11 droplet (micro and macro) and surface transmission, the risks and likelihood of
 12 symptomatic and pre-symptomatic transmission, reproduction rates, signs,
  13 symptoms, mortality, risks and other infectious disease characteristics of COVID-19
 14 across the population – including in both children and adults, as well as those with co-
  15 morbidities. I have put that ongoing review, as well as my education and twenty-five
  16 years of public health experience, to use in implementing and evaluating COVID-19
  17 public health and safety protocols, including with respect to public health expertise I
 18 am currently providing to, among others, large-scale venues and film and television
  19 productions on safe operating procedures and protocols.
 20         13.    I understand that the State of California currently claims that there is no
 21 way, consistent with science and public health, for houses of worship located within
 22 any county that is either on or any less than 14 days removed from the State of
 23 California’s COVID-19 “monitoring list” – the precise criteria for which
 24 “monitoring list” are opaque but appear to require some combination of what the
 25 state deems to be a COVID-19 “surge” in infections or hospitalizations, what the
 26 state deems to be “stretched” ICU bed or ventilator capacity, or what the state
 27 deems to be “insufficient” COVID-19 testing – to open their doors to in-person
 28 worship and to do so safely. As such, I understand that the default position of the
                                                 4
                                  DECLARATION OF SEAN G. KAUFMAN
Case 3:20-cv-00865-BAS-AHG Document 53-6 Filed 08/10/20 PageID.3341 Page 6 of 8




   1 State of California is that the science of public health dictates that no church,
  2 mosque, synagogue, or other house of worship located in California counties on the
   3 “monitoring list” can open for in-person instruction at all.
  4         14.    Despite the state’s claim, there is no rational and legitimate scientific or
   5 public health basis supporting the sweeping breadth and scope of the State of
  6 California’s above-described closure mandate. Rather, given the real and significant
   7 public health and other harms—including especially psychological harms—known to
  8 be associated with restricting religious freedom, such unprecedented restriction
  9 should only ever be properly wielded as a disease control mechanism when the risks
 10 are far greater; when such closures are far more targeted – often at the individual
  11 church level; and far more limited in time. None of these criteria are met by the State
 12 of California’s closure mandate.
  13        15.    With respect to risks, everything that we know as public health and
 14 infectious disease professionals about the likelihood of symptomatic and
  15 presymptomatic transmission, reproduction rates, signs, symptoms, mortality, risks
  16 and other infectious disease characteristics of COVID-19 both domestically and
  17 internationally does not rationally comport with what I understand the state is
 18 claiming to be true in attempting to justify its mandate. Indeed, commonly utilized
  19 Susceptible, Infectious, and Recovered – or “SIR” – disease transmission modeling
 20 associated with COVID-19, together with WHO and CDC public health metrics,
 21 suggest that California’s mandate is likely to make the overall public health situation
 22 worse and not better by, inter alia, enlarging the population of susceptible individuals.
 23         16.    With respect to targeting, the sweeping nature of the State of
 24 California’s closure mandate shows that it is not rationally targeted as an infectious
 25 disease control mechanism. There is no public health reason that a house of worship
 26 in an unaffected portion of a California county must be prohibited from operating
 27 because of an outbreak in an affected portion of a California county. Moreover, it is
 28 simply not true for the State of California to claim that there is no way to safely
                                                  5
                                  DECLARATION OF SEAN G. KAUFMAN
Case 3:20-cv-00865-BAS-AHG Document 53-6 Filed 08/10/20 PageID.3342 Page 7 of 8




   1 operate as a house of worship in a county that meets the state’s criteria for placement
  2 on its “monitoring list.” While nothing is ever free from any risk, the data shows that
   3 any house of worship in any California county that (1) removes from the in-person
  4 church environment for between 5-7 days any individual that (i) reports having been
   5 in contact with a person who is COVID-19 positive; or (ii) has exhibited COVID-19
   6 symptoms; (2) engages in temperature screening of all attendees, staff and visitors at
   7 points of entry, denying such entry to anyone who has a fever; (3) quickly and
  8 aggressively tests, isolates and contact traces any child or staff member presenting
   9 with COVID-19 symptoms; and (4) teaches, enforces and engages in frequent
 10 handwashing, sanitization and decontamination of high travel points within the
  11 church environment, may be said to meet commonly accepted public health
 12 definitions of safe operating that minimize risks. From a public health and infectious
  13 disease control perspective, all of these features are both feasible and sustainable at
 14 minimum cost.
  15        17.    And with respect to being limited in time, the State of California’s
  16 church closure mandate is not properly time-limited as a matter of public health and
  17 infectious disease control. To the extent the State of California may expect a vaccine
 18 at some point in the future, it should be noted that a vaccine has never been
  19 developed for a coronavirus like COVID-19. And even if developed and sufficiently
 20 adopted, any COVID-19 vaccine is likely to be similar to influenza vaccines that have
 21 been shown to quickly lose effectiveness. The latest COVID-19 data shows that the
 22 disease is not likely to ever be eradicated.
 23 ///
 24 ///
 25 ///
 26 ///
 27 ///
 28 ///
                                                   6
                                   DECLARATION OF SEAN G. KAUFMAN
Case 3:20-cv-00865-BAS-AHG Document 53-6 Filed 08/10/20 PageID.3343 Page 8 of 8




   1         18.   In short, the State of California’s overbroad and insufficiently targeted
  2 closure mandate is flatly inconsistent with the science of public health, biosafety
   3 protocols and with our understanding as infectious disease professionals of the
  4 characteristics of the COVID-19 virus.
   5         I declare until penalty of perjury under the laws of the United States and the
  6 State of California that the foregoing is true and correct. Executed on August 10,
   7 2020.
  8
  9                                          Sean G. Kaufman
 10
  11
 12
  13
 14
  15
  16
  17
 18
  19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                  7
                                   DECLARATION OF SEAN G. KAUFMAN
